JUSTICE HEIPLE delivered the opinion of the court: The defendant, Booker T. Blakes, appeals from a jury verdict finding him guilty of unlawful use of weapons. At the conclusion of the State’s rebuttal evidence, the defendant advised the court that he did not feel that his attorney, an assistant public defender, was competently representing him. The trial judge discharged defense counsel at defendant’s request. Another assistant public defender was appointed to prepare and argue a post-trial motion. The motion specifically alleged the ineffectiveness of defendant’s trial counsel. On appeal, the defendant argues that the appointment of an assistant public defender to argue the incompetency of another public defender from the same office created a conflict of interest and constitutes reversible error.  The Illinois Supreme Court has held that a conflict of interest exists when a public defender is put in the position of arguing the incompetency of another public defender from the same office. (People v. Smith (1967), 37 Ill. 2d 622.) The court recognized the disadvantages and inequities which might arise out of the natural inclination of a public defender’s office to protect its own reputation while at the same time trying to perform its duty as an advocate to aid the defendant in establishing his charge of incompetency.  However, the Smith rationale has been held not to apply where a public defender’s office is decentralized and each defender operates as a separate entity. (People v. Puckett (1979), 70 Ill. App. 3d 743.) Because the defendant did not raise the conflict of interest issue in the trial court, the State had no reason to present evidence on the composition and character of the Peoria County public defender’s office. Accordingly, we remand this cause to the circuit court for a supplemental hearing and preparation of an additional record as to the operation of the Peoria County public defender’s office. People v. Robinson (1981), 102 Ill. App. 3d 1. Cause remanded with directions. BARRY, J., concurs.